 


109 HJ 97 IH: Making continuing appropriations for the fiscal year 2007, and for other purposes.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
2d Session 
H. J. RES. 97 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2006 
Mr. Lewis of California introduced the following joint resolution; which was referred to the Committee on Appropriations 
 
JOINT RESOLUTION 
Making continuing appropriations for the fiscal year 2007, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2007, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary under the authority and conditions provided in the applicable appropriations Act for fiscal year 2006 for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2006, and for which appropriations, funds, or other authority would be available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2007. 
(2)The Energy and Water Development Appropriations Act, 2007 (in the House of Representatives), or the Energy and Water Appropriations Act, 2007 (in the Senate). 
(3)The Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2007 (in the House of Representatives), or the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2007 (in the Senate). 
(4)The Department of Homeland Security Appropriations Act, 2007. 
(5)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2007. 
(6)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2007. 
(7)The Legislative Branch Appropriations Act, 2007. 
(8)The Military Construction, Military Quality of Life and Veterans Affairs Appropriations Act, 2007 (in the House of Representatives), or the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2007 (in the Senate). 
(9)The Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2007 (in the House of Representatives), or the Departments of Commerce and Justice, Science, and Related Agencies Appropriations Act, 2007 (in the Senate). 
(10)The Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2007 (in the House of Representatives), or the Transportation, Treasury, Housing and Urban Development, the Judiciary, and Related Agencies Appropriations Act, 2007 (in the Senate) and the District of Columbia Appropriations Act, 2007 (in the Senate). 
(b)Whenever the amount that would be made available or the authority that would be granted for a project or activity under an Act listed in subsection (a) as passed by the House of Representatives as of October 1, 2006, is the same as the amount or authority that would be available or granted under the same or other pertinent Act as passed by the Senate as of October 1, 2006— 
(1)the project or activity shall be continued at a rate for operations not exceeding the current rate or the rate permitted by the actions of the House and the Senate, whichever is lower, and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006; or 
(2)if no amount or authority is made available or granted for the project or activity by the actions of the House and the Senate, the project or activity shall not be continued. 
(c)Whenever the amount that would be made available or the authority that would be granted for a project or activity under an Act listed in subsection (a) as passed by the House of Representatives as of October 1, 2006, is different from the amount or authority that would be available or granted under the same or other pertinent Act as passed by the Senate as of October 1, 2006— 
(1)the project or activity shall be continued at a rate for operations not exceeding the current rate or the rate permitted by the action of the House or the Senate, whichever is lowest, and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006; or 
(2)if the project or activity is included in the pertinent Act of only one of the Houses, the project or activity shall be continued under the appropriation, fund, or authority granted by the one House, but at a rate for operations not exceeding the current rate or the rate permitted by the action of the one House, whichever is lower, and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006. 
(d)Whenever the pertinent Act covering a project or activity has been passed by only the House of Representatives as of October 1, 2006— 
(1)the project or activity shall be continued under the appropriations, fund, or authority granted by the House, at a rate for operations not exceeding the current rate or the rate permitted by the action of the House, whichever is lower, and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006; or 
(2)if the project or activity is funded in applicable appropriations Acts for fiscal year 2006 and not included in the pertinent Act of the House as of October 1, 2006, the project or activity shall be continued under the appropriation, fund, or authority granted by applicable appropriations Acts for fiscal year 2006 at a rate for operations not exceeding the current rate and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006. 
(e)Whenever the pertinent Act covering a project or activity has been passed by neither the House of Representatives nor the Senate as of October 1, 2006, the project or activity shall be continued under the appropriation, fund, or authority granted by applicable appropriations Acts for fiscal year 2006 at a rate for operations not exceeding the current rate and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2006. 
102. 
(a)For purposes of section 101, the pertinent appropriations Acts for fiscal year 2007 covering the activities specified in subsection (c) shall be the Act listed in section 101(a)(8) as passed by the House of Representatives, and H.R. 5631 (109th Congress) as passed by the Senate. 
(b)For purposes of section 106(2) and 107, the applicable appropriations Act for fiscal year 2007 covering the activities specified in subsection (c) shall be the Act listed in section 101(a)(8). 
(c)The activities referred to in subsections (a) and (b) are the following activities of the Department of Defense: 
(1)Activities under the Basic Allowance for Housing accounts, and the basic allowance for housing activities under the Military Personnel accounts. 
(2)Activities under the Facilities Sustainment, Restoration and Modernization accounts, and the facilities sustainment, restoration and modernization activities under the Operation and Maintenance accounts. 
(3)Activities under the Environmental Restoration accounts. 
(4)Activities under the Defense Health Program account. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.No appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2006. 
105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution. 
106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act by both Houses without any provision for such project or activity; or (3) November 17, 2006. 
107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that had high initial rates of operation or complete distribution of fiscal year 2006 appropriations at the beginning of that fiscal year because of distributions of funding to States, foreign countries, grantees, or others, similar distributions of funds for fiscal year 2007 shall not be made and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives. 
110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
111.No provision that is included in an appropriations Act listed in section 101(a), but that was not included in the applicable appropriations Act for fiscal year 2006 and by its terms is applicable to more than one appropriation, fund, or authority, shall be applicable to any appropriation, fund, or authority provided in this joint resolution. 
112.No provision that is included in an appropriations Act listed in section 101(a), and that makes the availability of any appropriation provided therein dependent upon the enactment of additional authorizing or other legislation, shall be effective before the date set forth in section 106(3). 
113.Funds appropriated by this joint resolution may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2006, and for activities under the Food Stamp Act of 1977, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2006, to be continued through the date specified in the section 106(3) of this joint resolution. 
(b)Notwithstanding section 106 of this joint resolution, funds shall be available and obligations for mandatory payments due on or about November 1, 2006, and December 1, 2006 may continue to be made. 
115.Notwithstanding the second proviso under the heading Rental Assistance Program in title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006 (Public Law 109–97), the Secretary of Agriculture is authorized to enter into or renew contracts under section 512(a)(2) of the Housing Act of 1949 for one year. 
116.The Secretary of Agriculture shall continue, through the date specified in section 106(3) of this joint resolution, the Water and Waste Systems Direct Loan Program under the authority and conditions (including the borrower’s interest rate and fees as of September 1, 2006) provided by the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2006 (Public Law 109–97). 
117.Section 14704 of title 40, United States Code, shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 1, 2006. 
118.The authorities provided by sections 2(b)(9) and 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(9) and 635f), and section 1 of Public Law 103–428 shall continue in effect through the date specified in section 106(3) of this joint resolution. 
119.Section 501(i) of H.R. 3425, as enacted into law by section 1000(a)(5) of division B of Public Law 106–113 (Appendix E, 113 Stat. 1501A–313), as amended by section 591(b) of division D of Public Law 108–447 (118 Stat. 3037), shall continue in effect through the date specified in section 106(3) of this joint resolution. 
120.In addition to the amounts provided under section 101 of this joint resolution, amounts obligated in fiscal year 2006 from funding provided in section 458(a)(1) of the Higher Education Act (as reduced by the amount of account maintenance fees obligated to guaranty agencies for fiscal year 2006 pursuant to section 458(a)(1)(B) of that Act), shall be deemed to have been provided in an applicable appropriations Act for fiscal year 2006. 
121.The authority provided by section 2011 of title 38, United States Code, shall continue in effect through the date specified in section 106(3) of this joint resolution. 
122.The authority provided by section 2808 of Public Law 108–136, as amended by section 2809 of Public Law 109–163, shall continue in effect through the date specified in section 106(3) of this joint resolution. 
123.The authority provided by subsection (a) of section 221 of the Veterans Health Care, Capital Asset, and Business Improvement Act of 2003 (Public Law 108–170) shall continue in effect, notwithstanding subsection (d) of that section, through the earlier of (1) the date specified in section 106(3) of this joint resolution; or (2) the date of the enactment into law of an authorization Act relating to major medical facility projects for the Department of Veterans Affairs. 
124.Title VIII of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2005 (Public Law 108–447, division B), shall continue in effect through the date specified in section 106(3) of this joint resolution. 
125.Funds appropriated by section 101 of this joint resolution for International Space Station Cargo Crew Services/International Partner Purchases within the National Aeronautics and Space Administration may be obligated in the account and budget structure set forth in the pertinent Acts specified in section 101(a)(9). 
126.Except as provided for in section 101(b)(2), amounts made available under section 101 of this joint resolution for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with enacted appropriations for fiscal year 2006, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
127. 
(a)Notwithstanding any other provision of this joint resolution, except section 106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title V of H.R. 5576 (109th Congress), as passed by the House of Representatives, at the rate set forth under District of Columbia Funds, Summary of Expenses as included in the Fiscal Year 2007 Proposed Budget and Financial Plan submitted to the Congress by the District of Columbia on June 5, 2006. 
(b)Sections 131 and 132 of division B of Public Law 109–115 shall be applied by substituting the date specified in section 106(3) of this joint resolution for September 30, 2006. 
128.The provisions of title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) shall continue in effect, notwithstanding section 209 of such Act, through the earlier of (1) the date specified in section 106(3) of this joint resolution; or (2) the date of the enactment into law of an authorization Act relating to the McKinney-Vento Homeless Assistance Act. 
129.Funds appropriated by section 101 of this joint resolution for the Internal Revenue Service may be obligated in the account and budget structure set forth in title II of H.R. 5576 (109th Congress), as passed by the House of Representatives. 
130.Activities authorized by title V of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1998 may continue through the date specified in section 106(3) of this joint resolution. 
131.Section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)) is amended by striking 250,000 and inserting 275,000. 
132.Section 403(f) of Public Law 103–356 (31 U.S.C. 501 note) shall be applied by substituting the date specified in section 106(3) of this joint resolution for October 1, 2006. 
This joint resolution may be cited as the Continuing Appropriations Resolution, 2007.  
 
